NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JESUS ADRIAN LOPEZ-MERCARDO,                    No.    15-73669

                  Petitioner,                    Agency No. A013-605-267

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Jesus Adrian Lopez-Mercardo, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Lopez-Mercardo testified he had never been harmed in Mexico, but fears

harm from unidentified people if he returns. Substantial evidence supports the

BIA’s conclusions that Lopez-Mercardo failed to establish a well-founded fear of

future persecution or that it is more likely than not that he would be persecuted on

account of a protected ground. See Nagoulko v. INS, 333 F.3d 1016, 1018 (9th Cir.

2003) (fear not objectively reasonable where it was too speculative); see also INS

v. Stevic, 467 U.S. 407, 430 (1984) (explaining the difference between the asylum

and withholding of removal standards.) Thus, Lopez-Mercardo’s asylum and

withholding of removal claims fail.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Lopez-Mercardo failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the Mexican government. See

Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011) (fear of future torture

speculative); Dhital v. Mukasey, 532 F.3d 1044, 1051-52 (9th Cir. 2008) (evidence

did not indicate a particularized threat of torture to petitioner).

      PETITION FOR REVIEW DENIED.

                                            2                                 15-73669